The plaintiff claimed title under a judgment, execution, and sheriff's deed, and having made out his case, the defendant offered to prove by the sheriff that the land in dispute had been sold with several other tracts; that by mistake it was not inserted in the deed until after its probate, and the order for its registration, and that then, the mistake having been discovered, the sheriff, at the request of the purchaser, inserted the land in question in the deed, when it was registered without another probate. The plaintiff objected to this testimony, but his Honor received it, and the sheriff, upon his examination, fully supporting the defense, the plaintiff was nonsuited, and appealed.
I think the testimony of the sheriff in this case was properly received. It was not the reception of parol evidence to destroy or alter a deed, but to support it, and to preserve it from contamination, by preventing matters dehors the deed from creeping into it. The deed shown forth in evidence by the plaintiff has been acknowledged in court and registered, and includes the land sued for, and to all appearance conveys title to it, when, in fact, there never was any               (263) acknowledgment or order of registration, as far as relates to that land, and it is to rescue the deed from the burden of that falsehood that the testimony is received. When that is done, the deed is placed in its original shape, and like other deeds, is unassailable by parol evidence. To say the least of it, though probably there was no injury intended to be done to any one, the conduct of the sheriff was very reprehensible in making the insertion after he had acknowledged the deed in court.
It may be said that the plaintiff has a deed for the land, but that deed has been neither proved or acknowledged in court, nor registered.
PER CURIAM.                                 Judgment affirmed. *Page 224